Citation Nr: 1504395	
Decision Date: 01/29/15    Archive Date: 02/09/15

DOCKET NO.  10-04 940	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to service connection for a left shoulder disability, including as due to service-connected left lower extremity strain, for accrued benefits purposes.

2.  Entitlement to service connection for a left foot disability, including as due to service-connected left lower extremity strain, for accrued benefits purposes.

3.  Entitlement to service connection for a respiratory disability, to include chronic obstructive pulmonary disease (COPD), including as due to herbicide exposure, for accrued benefits purposes.


ATTORNEY FOR THE BOARD

Donna D. Ebaugh, Counsel


INTRODUCTION

The Veteran had active service from May 1966 to May 1970.  He died in November 2010.  The appellant is his surviving spouse.

This matter is before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision of the Lincoln, Nebraska Department of Veterans Affairs (VA) Regional Office (RO).  

In October 2011, the RO recognized that the appellant, in her capacity as the Veteran's surviving spouse, was a proper substitute claimant for the Veteran in this appeal.  See 38 U.S.C.A. § 5121A.  

In October 2012 and in July 2014, this appeal was remanded to the Agency of Original Jurisdiction (AOJ) (in this case, the RO) for additional development.  As explained in the July 2014 remand, the Board recharacterized the left foot disability claim on appeal to include gout and plantar fasciitis of the left foot.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).

This appeal was processed using the Virtual VA (VVA) and Virtual Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of these electronic records.  

The issue of entitlement to burial benefits has been raised by the record in statements dated in March 2011 and October 2012 but has not been adjudicated by the AOJ.  Therefore, the Board does not have jurisdiction over this claim and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

Unfortunately, as is explained below in greater detail, the appeal is REMANDED again to the AOJ.  VA will notify the appellant if further action is required on her part.


REMAND

Although the Board sincerely regrets the additional delay which may be caused by this remand, it is necessary to ensure that there is a complete record upon which to decide the Appellant's claims so that she is afforded every possible consideration.  

As an initial matter, the Board observes that VA published a proposed rule on substitution on February 15, 2011.  See Substitution in Case of Death of Claimant, 76 Fed. Reg. 8,666 -01 (proposed Feb. 15, 2011) (to be codified at 38 C.F.R. § 3.1010 ).  Unlike the procedure in traditional accrued benefits claims, a substitute claimant (like the appellant in this case) is permitted to submit additional evidence to be considered by VA that was not of record at the time of the original claimant's death.    

In this case, VA opinions were obtained with respect to the etiology of the claimed disabilities in December 2012 and August 2014.  The Court has held that, when VA undertakes to provide a Veteran with an examination, that examination must be adequate for VA purposes.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  Having reviewed the December 2014 and August 2014 VA examination reports, the Board finds them to be inadequate as currently stated and, as such, an addendum to each examination report is required on remand.  

With respect to the claimed left shoulder disorder, the examiner based the negative opinion regarding direct service connection on the erroneous conclusion that there were no left shoulder complaints in service, but rather only right shoulder complaints.  A review of the service treatment records indicates that the Veteran complained of bilateral shoulder pain in July 1969, however.  Thus, an addendum opinion must be obtained in order for the VA physician to consider the July 1969 treatment record.  Id. 

Further, the Board's July 2014 remand directed that a VA opinion be obtained with respect to the theory of entitlement to service connection for a left shoulder disorder secondary to the service-connected left lower extremity strain.  See generally 38 C.F.R. § 3.310 (2014).  This requested opinion was not provided by the August 2014 VA clinician and, as such, an addendum to this examination report is required in order to comply with the Board's July 2014 remand directives.  

In Stegall v. West, 11 Vet. App. 268 (1998), the Court held that a remand by the Board confers on the appellant, as a matter of law, the right to compliance with the remand orders.  It was error for the RO/AMC to re-certify this appeal to the Board in November 2014 without complying with the July 2014 remand instructions with respect to the requested VA examination on the left shoulder disorder.  Given this error, another remand is required.    

Regarding the left foot disorder, a negative opinion was rendered with respect to the question of whether any current left foot disorder is secondary to service-connected left lower extremity strain.  The August 2014 VA physician explained his rationale in terms of a relationship between the left foot disorder and the left lower extremity injury in service.  This examiner also noted that the records dated in December 2008 noted a past history of gout in both feet and no localization of gout to a single joint and no significant problems with gout of the feet.  This examiner did not explain, however, how these facts led him to the conclusion that the left foot disorder (gout) was not caused or aggravated by the service-connected left lower extremity disorder.  Thus, an addendum opinion must be obtained.  See Barr, 21 Vet. App. at 312.

With respect to the claim for a respiratory disorder, the Board acknowledges that  the December 2012 VA physician offered a reasoned opinion for the lack of direct service connection.  The appellant subsequently submitted her lay observations in March 2013 regarding the Veteran's respiratory symptoms when in his twenties.  In her March 2013 statement, the appellant specifically noted that the Veteran began to have laborious breathing as well as cough and gasp for air following strenuous activity in the early years of their marriage when he was in his twenties.  In other words, the appellant essentially asserts that the Veteran had respiratory symptoms prior to his four-decade history of smoking.  As the December 2012 VA physician's opinion regarding direct service connection was based at least in part on the Veteran's history of smoking from the time he was 23 years old until he was in his sixties, and because the appellant's lay observations of the Veteran's respiratory symptoms when he was in his twenties were not available when the December 2012 VA opinion was provided, the Board finds that, on remand, an addendum to this examination report should be obtained which addresses these lay observations.  

Accordingly, the case is REMANDED for the following action:

1.  Forward the claims file and a copy of this REMAND to the August 2014 VA physician for addendum opinions with respect to the etiology of the Veteran's claimed left shoulder and left foot disorders.  If the August 2014 VA examiner is no longer available, then forward the claims file and a copy of this REMAND to another appropriate VA clinician.  Do not schedule the Veteran for any examinations as he is deceased.  

(a) Left Shoulder:  The August 2014 VA examiner or other appropriate clinician should identify clearly all left shoulder disability/ies experienced by the Veteran during his lifetime.  With respect to each such diagnosed left shoulder disability, the August 2014 VA examiner or other appropriate clinician should opine whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the disability was caused or aggravated (permanently worsened) by service.  The August 2014 VA examiner or other appropriate clinician is asked to consider the Veteran's report of bilateral shoulder pain in service in July 1969. 

If any left shoulder diagnosis is not related directly to service, then the August 2014 VA examiner or other appropriate clinician is asked to opine whether it is at least as likely as not (i.e., a 50 percent or greater probability) that any such diagnosis was caused or aggravated (permanently worsened) by the Veteran's service-connected left lower extremity strain.  If the August 2014 VA examiner or other appropriate clinician finds that any left shoulder disability was aggravated by a service-connected disability, then he/she should determine to what extent it was aggravated beyond the natural progression of the disorder, if possible.

(b) Left Foot: The August 2014 VA examiner or other appropriate clinician is asked to opine whether it is at least as likely as not (i.e., a 50 percent or greater probability) that any left foot disorder was caused or aggravated (permanently worsened) by the Veteran's service-connected left lower extremity strain.  If the August 2014 VA examiner or other appropriate clinician finds that any left foot disability was aggravated by a service-connected disability, then he/she should determine to what extent it was aggravated beyond the natural progression of the disorder, if possible.

A complete rationale should be provided for any opinion(s) expressed.  If any requested opinion cannot be provided without resorting to speculation, then the August 2014 VA examiner or other appropriate clinician should explain why.

2.  Forward the claims file and a copy of this REMAND to the December 2012 VA clinician for an addendum opinion with respect to the etiology of the Veteran's claimed respiratory disorder.  If the December 2012 VA examiner is no longer available, then forward the claims file and a copy of this REMAND to another appropriate VA clinician.  Do not schedule the Veteran for an examination as he is deceased.  

Based on a review of the claims file, the December 2012 VA examiner or other appropriate clinician should identify clearly all respiratory disability/ies experienced by the Veteran during his lifetime.  With respect to each such diagnosed respiratory disability, the December 2012 VA examiner or other appropriate clinician should opine whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the disability was caused or aggravated (permanently worsened) by service.  The December 2012 VA examiner or other appropriate clinician should consider the appellant's lay statements submitted in March 2013 in which she reported her observations of the Veteran having laborious breathing as well as coughing and gasping for air following strenuous activity when he was in his twenties.  If the December 2012 VA examiner or other appropriate clinician finds that these lay observations do not change the opinion provided in December 2012, then he/she should explain why this is so.

A complete rationale should be provided for any opinion(s) expressed.  If any requested opinion cannot be provided without resorting to speculation, then the December 2012 VA examiner or other appropriate clinician should explain why.

3.  Review the requested opinions after they are provided to determine if they are in substantial compliance with the directives of this REMAND.  If they are not, then take appropriate corrective action.  See Stegall v. West, 11 Vet. App. 268 (1998).

4.  Review all evidence received since the last prior adjudication and readjudicate the appellant's claims.  If the determination remains unfavorable to the appellant, then the RO should issue a supplemental statement of the case that contains notice of all relevant actions taken, including a summary of the evidence and applicable law and regulations considered pertinent to the issues.  An appropriate period of time should be allowed for response by the appellant and her service representative.  Thereafter, the case should be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL T. OSBORNE
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

